     Case 17-19561         Doc 33      Filed 11/16/18 Entered 11/16/18 12:17:29                 Desc Main
                                         Document     Page 1 of 9

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS


       In re: JACOBS, MARC BRIAN                                      §    Case No. 17-19561
              JACOBS, JENNIFER YURIKO                                 §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         Ira Bodenstein, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $343,416.54                          Assets Exempt: $340,859.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$1,160.00             Claims Discharged
                                                       Without Payment: $103,184.05

 Total Expenses of Administration:$540.00


         3) Total gross receipts of $     1,700.00       (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $1,700.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 17-19561           Doc 33       Filed 11/16/18 Entered 11/16/18 12:17:29                      Desc Main
                                            Document     Page 2 of 9


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                               $0.00             $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00            540.00             540.00             540.00

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00              0.00                0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                      0.00              0.00                0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                    103,815.00          16,686.05          16,686.05          1,160.00

                                          $103,815.00         $17,226.05         $17,226.05         $1,700.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on June 28, 2017.
  The case was pending for 16 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 10/26/2018                 By: /s/Ira Bodenstein
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 17-19561             Doc 33        Filed 11/16/18 Entered 11/16/18 12:17:29                        Desc Main
                                                              Document     Page 3 of 9



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                               $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                           RECEIVED
     2012 Honda CR-V, 195,000 miles, Fair condition,                                      1129-000                                 1,700.00


    TOTAL GROSS RECEIPTS                                                                                                          $1,700.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                               $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                             $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS         CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED          PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00             $0.00                 $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS         CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED          PAID
                                                       CODE
 Trustee Compensation - Ira Bodenstein                      2100-000            N/A                   425.00            425.00                425.00

 Trustee Expenses - Ira Bodenstein                          2200-000            N/A                    45.00             45.00                 45.00

 Other - Rabobank, N.A.                                     2600-000            N/A                    10.00             10.00                 10.00

 Other - Rabobank, N.A.                                     2600-000            N/A                    10.00             10.00                 10.00

 Other - Rabobank, N.A.                                     2600-000            N/A                    10.00             10.00                 10.00




UST Form 101-7-TDR (10/1/2010)
             Case 17-19561       Doc 33    Filed 11/16/18 Entered 11/16/18 12:17:29                    Desc Main
                                             Document     Page 4 of 9
 Other - Rabobank, N.A.                     2600-000            N/A                  10.00        10.00             10.00

 Other - Rabobank, N.A.                     2600-000            N/A                  10.00        10.00             10.00

 Other - Rabobank, N.A.                     2600-000            N/A                  10.00        10.00             10.00

 Other - Rabobank, N.A.                     2600-000            N/A                  10.00        10.00             10.00

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                     $540.00       $540.00        $540.00
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                             CLAIMS               CLAIMS             CLAIMS        CLAIMS
                                         TRAN.
                                                     SCHEDULED            ASSERTED           ALLOWED         PAID
                                         CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                        $0.00        $0.00             $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS               CLAIMS
   CLAIM                                             SCHEDULED            ASSERTED            CLAIMS        CLAIMS
    NO.            CLAIMANT              TRAN.         (from Form        (from Proofs of     ALLOWED         PAID
                                         CODE              6E)                Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00                $0.00        $0.00             $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM       CLAIMS               CLAIMS
   CLAIM                                             SCHEDULED            ASSERTED            CLAIMS        CLAIMS
    NO.            CLAIMANT              TRAN.         (from Form        (from Proofs of     ALLOWED         PAID
                                         CODE              6F)                Claim)
      1     Discover Bank               7100-000             2,430.00             2,430.53      2,430.53           168.97

      2     American Express National   7100-000             9,290.00             9,290.54      9,290.54           645.87
            Bank
      3     U.S. Bank National          7100-000             4,437.00             4,964.98      4,964.98           345.16
            Association
 NOTFILED   Lawrence M. Craven          7100-000             1,440.00          N/A               N/A                 0.00

 NOTFILED   Citi                        7100-000             3,170.00          N/A               N/A                 0.00

 NOTFILED   Usaa Savings Bank           7100-000            15,815.00          N/A               N/A                 0.00

 NOTFILED   Mbb                         7100-000                810.00         N/A               N/A                 0.00

 NOTFILED   Nordstrom Fsb               7100-000             8,796.00          N/A               N/A                 0.00

 NOTFILED   Chase Card                  7100-000             3,783.00          N/A               N/A                 0.00

 NOTFILED   Chase Card                  7100-000             5,877.00          N/A               N/A                 0.00



UST Form 101-7-TDR (10/1/2010)
             Case 17-19561       Doc 33   Filed 11/16/18 Entered 11/16/18 12:17:29      Desc Main
                                            Document     Page 5 of 9
 NOTFILED   Chase Card                7100-000        4,267.00   N/A              N/A               0.00

 NOTFILED   American Express          7100-000          759.00   N/A              N/A               0.00

 NOTFILED   Barclays Bank Delaware    7100-000       13,971.00   N/A              N/A               0.00

 NOTFILED   Bank of America           7100-000        6,790.00   N/A              N/A               0.00

 NOTFILED   Chase Card                7100-000       15,574.00   N/A              N/A               0.00

 NOTFILED   Barclays Bank Delaware    7100-000        6,606.00   N/A              N/A               0.00

 TOTAL GENERAL UNSECURED                           $103,815.00   $16,686.05   $16,686.05       $1,160.00
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                        Case 17-19561                    Doc 33      Filed 11/16/18 Entered 11/16/18 12:17:29                                   Desc Main
                                                                       Document     Page 6 of 9
                                                                                                                                                                    Exhibit 8


                                                                               Form 1                                                                               Page: 1

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 17-19561                                                                  Trustee:       (330129)      Ira Bodenstein
Case Name:        JACOBS, MARC BRIAN                                                   Filed (f) or Converted (c): 06/28/17 (f)
                  JACOBS, JENNIFER YURIKO                                              §341(a) Meeting Date:        07/28/17
Period Ending: 10/26/18                                                                Claims Bar Date:             07/11/18

                                1                                      2                          3                      4                 5                   6

                    Asset Description                               Petition/            Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                     and Other Costs)                                            Remaining Assets

 1       Checking: USAA Federal Savings Bank                               340.00                       0.00                                    0.00                    FA
          Orig. Description: Checking: USAA Federal Savings
         Bank; Imported from original petition Doc# 1;
         Exemption: Checking: USAA Federal Savings Bank -
         Amount: 340.00

 2       Checking: JP Morgan Chase                                         201.54                       0.00                                    0.00                    FA
          Orig. Description: Checking: JP Morgan Chase;
         Imported from original petition Doc# 1; Exemption:
         Checking: JP Morgan Chase - Amount: 201.54

 3       Checking: USAA                                                    200.00                       0.00                                    0.00                    FA
          Orig. Description: Checking: USAA; Imported from
         original petition Doc# 1; Exemption: Checking: USAA
         - Amount: 192.46

 4       Online: Paypal                                                    100.00                       0.00                                    0.00                    FA
          Orig. Description: Online: Paypal; Imported from
         original petition Doc# 1

 5       Rent: Security Deposit - Residential Landlord -               1,850.00                         0.00                                    0.00                    FA
          Orig. Description: Rent: Security Deposit -
         Residential Landlord - John Oddo; Imported from
         original petition Doc# 1

 6       Used Household Goods and Furnishings                              500.00                       0.00                                    0.00                    FA
          Orig. Description: Used Household Goods and
         Furnishings; Imported from original petition Doc# 1

 7       miscellaneous electronics, including desktop com                  700.00                       0.00                                    0.00                    FA
          Orig. Description: miscellaneous electronics,
         including desktop computer, television, and 3 cell
         phones; Imported from original petition Doc# 1

 8       6 gold coins                                                  7,266.00                         0.00                                    0.00                    FA
          Orig. Description: 6 gold coins; Imported from
         original petition Doc# 1; Exemption: 6 gold coins -
         Amount: 7266.00

 9       clothing and shoes                                                450.00                       0.00                                    0.00                    FA
          Orig. Description: clothing and shoes; Imported from
         original petition Doc# 1; Exemption: clothing and
         shoes - Amount: 450.00


                                                                                                                                     Printed: 10/26/2018 02:41 PM    V.14.14
                     Case 17-19561                    Doc 33         Filed 11/16/18 Entered 11/16/18 12:17:29                                   Desc Main
                                                                       Document     Page 7 of 9
                                                                                                                                                                    Exhibit 8


                                                                               Form 1                                                                               Page: 2

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 17-19561                                                                  Trustee:        (330129)     Ira Bodenstein
Case Name:        JACOBS, MARC BRIAN                                                   Filed (f) or Converted (c): 06/28/17 (f)
                  JACOBS, JENNIFER YURIKO                                              §341(a) Meeting Date:        07/28/17
Period Ending: 10/26/18                                                                Claims Bar Date:             07/11/18

                                1                                      2                          3                      4                 5                   6

                    Asset Description                               Petition/            Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                     and Other Costs)                                            Remaining Assets

10       wedding ring                                                  1,000.00                          0.00                                   0.00                    FA
          Orig. Description: wedding ring; Imported from
         original petition Doc# 1

11       miscellaneous costume jewelry                                     300.00                        0.00                                   0.00                    FA
          Orig. Description: miscellaneous costume jewelry;
         Imported from original petition Doc# 1

12       LearningQuest 529 College Savings Plan                       54,928.00                          0.00                                   0.00                    FA
          Orig. Description: LearningQuest 529 College
         Savings Plan; Imported from original petition Doc# 1;
         Exemption: LearningQuest 529 College Savings Plan
         - Amount: 54928.00

13       USAA 529 College Savings Plan                                16,532.00                          0.00                                   0.00                    FA
          Orig. Description: USAA 529 College Savings Plan;
         Imported from original petition Doc# 1; Exemption:
         USAA 529 College Savings Plan - Amount: 16532.00

14       IRA: USAA Federal Savings Bank                              183,526.00                          0.00                                   0.00                    FA
          Orig. Description: IRA: USAA Federal Savings Bank;
         Imported from original petition Doc# 1; Exemption:
         IRA: USAA Federal Savings Bank - Amount:
         183526.00

15       IRA: USAA Federal Savings Bank                               75,023.00                          0.00                                   0.00                    FA
          Orig. Description: IRA: USAA Federal Savings Bank;
         Imported from original petition Doc# 1; Exemption:
         IRA: USAA Federal Savings Bank - Amount:
         75023.00

16       Pension: CPS Pension                                          Unknown                        Unknown                                   0.00                    FA
          Orig. Description: Pension: CPS Pension; Imported
         from original petition Doc# 1

17       2012 Honda CR-V, 195,000 miles, Fair condition,               5,800.00                          0.00                               1,700.00                    FA
          Orig. Description: 2012 Honda CR-V, 195,000 miles,
         Fair condition, needs new brakes. Entire property
         value: $5,800.00; Imported from original petition Doc#
         1; Exemption: 2012 Honda CR-V 195,000 miles Fair
         condition, needs new brakes - Amount: 2400.00

18       Inventory for EBAY sales business (used clothing                  500.00                        0.00                                   0.00                    FA


                                                                                                                                     Printed: 10/26/2018 02:41 PM    V.14.14
                      Case 17-19561                    Doc 33          Filed 11/16/18 Entered 11/16/18 12:17:29                                      Desc Main
                                                                         Document     Page 8 of 9
                                                                                                                                                                         Exhibit 8


                                                                                    Form 1                                                                               Page: 3

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 17-19561                                                                   Trustee:       (330129)      Ira Bodenstein
Case Name:         JACOBS, MARC BRIAN                                                   Filed (f) or Converted (c): 06/28/17 (f)
                   JACOBS, JENNIFER YURIKO                                              §341(a) Meeting Date:        07/28/17
Period Ending: 10/26/18                                                                 Claims Bar Date:             07/11/18

                                 1                                        2                        3                       4                    5                   6

                     Asset Description                               Petition/            Estimated Net Value         Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                      Values            Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                                Remaining Assets

           Orig. Description: Inventory for EBAY sales business
          (used clothing, used toys, buttons; Imported from
          original petition Doc# 1

 18      Assets      Totals (Excluding unknown values)                 $349,216.54                      $0.00                                   $1,700.00                 $0.00



      Major Activities Affecting Case Closing:

                  03/31/2018- Waiting for claims bar date to pass to prepare TFR.

      Initial Projected Date Of Final Report (TFR):      September 30, 2018               Current Projected Date Of Final Report (TFR):       September 30, 2018




                                                                                                                                          Printed: 10/26/2018 02:41 PM    V.14.14
                        Case 17-19561                 Doc 33        Filed 11/16/18 Entered 11/16/18 12:17:29                                                Desc Main
                                                                      Document     Page 9 of 9
                                                                                                                                                                              Exhibit 9


                                                                                 Form 2                                                                                        Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:        17-19561                                                                      Trustee:            Ira Bodenstein (330129)
Case Name:          JACOBS, MARC BRIAN                                                            Bank Name:          Rabobank, N.A.
                    JACOBS, JENNIFER YURIKO                                                       Account:            ******1366 - Checking Account
Taxpayer ID #: **-***7802                                                                         Blanket Bond:       $45,000,000.00 (per case limit)
Period Ending: 10/26/18                                                                           Separate Bond: N/A

   1            2                         3                                        4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts          Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction                T-Code              $                    $       Account Balance
12/06/17      {17}       Marc Jacobs                       Sale of equity in Vehicle Order dted              1129-000              1,700.00                                   1,700.00
                                                           11/28/2017 Dkt # 20
12/29/17                 Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                        10.00            1,690.00
01/31/18                 Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                        10.00            1,680.00
02/28/18                 Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                        10.00            1,670.00
03/30/18                 Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                        10.00            1,660.00
04/30/18                 Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                        10.00            1,650.00
05/31/18                 Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                        10.00            1,640.00
06/29/18                 Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                        10.00            1,630.00
09/06/18      101        Ira Bodenstein                    Dividend paid 100.00% on $45.00, Trustee          2200-000                                        45.00            1,585.00
                                                           Expenses; Reference:
09/06/18      102        Ira Bodenstein                    Dividend paid 100.00% on $425.00, Trustee         2100-000                                       425.00            1,160.00
                                                           Compensation; Reference:
09/06/18      103        Discover Bank                     Dividend paid 6.95% on $2,430.53; Claim# 1;       7100-000                                       168.97             991.03
                                                           Filed: $2,430.53; Reference: 3921
09/06/18      104        American Express National Bank    Dividend paid 6.95% on $9,290.54; Claim# 2;       7100-000                                       645.87             345.16
                                                           Filed: $9,290.54; Reference: 4313
09/06/18      105        U.S. Bank National Association    Dividend paid 6.95% on $4,964.98; Claim# 3;       7100-000                                       345.16                0.00
                                                           Filed: $4,964.98; Reference: 5849

                                                                                 ACCOUNT TOTALS                                    1,700.00              1,700.00               $0.00
                                                                                        Less: Bank Transfers                           0.00                   0.00
                                                                                 Subtotal                                          1,700.00              1,700.00
                                                                                        Less: Payments to Debtors                                             0.00
                                                                                 NET Receipts / Disbursements                    $1,700.00              $1,700.00

                               Net Receipts :         1,700.00
                                                 ————————                                                                           Net               Net                 Account
                                 Net Estate :        $1,700.00                   TOTAL - ALL ACCOUNTS                             Receipts       Disbursements            Balances

                                                                                 Checking # ******1366                             1,700.00              1,700.00                0.00

                                                                                                                                 $1,700.00              $1,700.00               $0.00




{} Asset reference(s)                                                                                                                      Printed: 10/26/2018 02:41 PM        V.14.14
